Citation Nr: 1753264	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  14-04 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1971 with additional Reserve service.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

A travel Board hearing was held in October 2015 by the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file.    

This appeal was previously before the Board in March 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was substantially complied with however; additional development must be completed before the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim was most recently before the Board in March 2016 at which time it was remanded to verify all dates and types of the Veteran's service, including active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service with the National Guard and to associate all records and responses received with the claims file.  

The records obtained by the RO indicated the Veteran served on active duty from September 1967 to June 1971 with Reserve service from May 1967 to September 1967 and June 1971 to December 1993.  As such, the Board finds the March 2016 remand directives have been complied with. 

However, the Veteran's claim must be remanded again in order to obtain a VA examination and nexus opinion.  The Veteran's VA treatment records show current complaints of and treatment for tinnitus.  See October 2000 VA treatment record and March 2006 VA treatment record.  The Veteran testified at his October 2015 Board hearing that he began experiencing tinnitus in the 1980's and that it was a result of his active service noise exposure.  During the Veteran's active service his primary duties included police, guard, cook, and student.  In addition the Veteran was noted to have participated in combat in May 1968.  Moreover, the Veteran was noted to have periods of INACDUTRA service from June 1971 to December 1993.  The Veteran's service treatment records (STRs) from this period of INACDUTRA service indicate he had a surgery for a ruptured ear drum in 1972.  See September 1976 Enlistment Examination for the Army National Guard and December 1979 Report of Medical History.  

As the Veteran's VA treatment records show current tinnitus and the Veteran's military personnel records and STRs show he was exposed to noise during his active service a VA examination and opinion must be obtained on remand to determine whether the Veteran's tinnitus is etiologically related to his ACDUTRA or INACDUTRA service.  

In addition the Veteran reported in his September 1976 report of medical history that he was hospitalized for the1972 surgery to fix his ruptured ear drum.  However, these records are not currently associated with the Veteran's claims file, thus, an attempt must be made to obtain and associate these outstanding records with the Veteran's claims file.  

Moreover, the Veteran appears to continue to receive treatment at a VA medical center.  As such, any outstanding VA treatment records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records.  

2.  Obtain the names and addresses of all medical care providers who treated the Veteran for his ear complaints, including tinnitus, since his active service.  After securing the necessary release, take all appropriate action to obtain these records, including records from his 1972 ear surgery.  Inform the Veteran and provide him with the chance to submit additional records.

3.  After the completion of steps 1 and 2, arrange for the Veteran to undergo an appropriate VA examination in connection with his claim for entitlement to service connection for bilateral tinnitus.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

(a)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's tinnitus is etiologically related to his active service from September 1967 to June 1971?

The examiner should consider and discuss as necessary the following:

i.  The Veteran's primary duties during his active service of police, guard, cook, and student as well as his combat experience in May 1968; and 

ii.  The Veteran's October 2015 hearing testimony that his tinnitus began in the 1980's.  

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that an injury during the Veteran's May 1967 to September 1967 and June 1971 to December 1993 periods of INACDUTRA service?

The examiner should consider and discuss as necessary the Veteran's September 1976 Enlistment Examination for the Army National Guard and December 1979 Report of Medical History.  

4.  Thereafter, readjudicate the issue on appeal based on the entirety of the evidence of record.  If the benefit sought is not granted, the Veteran should be provided with a supplemental statement of the case and he should be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted, for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


